Citation Nr: 0701966	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, 
claimed as a stomach condition.

2.  Entitlement to service connection for hepatitis C, to 
include as secondary to treatment for Crohn's disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  By this decision, the RO reopened the previously 
denied claim of service connection for Crohn's disease 
claimed as a stomach condition, but denied the underlying 
claim on the merits.  The RO also denied service connection 
for hepatitis C.  

In June 2005, the Board concurred with the RO's determination 
that new and material evidence had been received to reopen 
the previously denied claim of service connection for Crohn's 
disease.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
see also VAOPGCPREC 05-92 (despite the determination reached 
by the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim).  However, the Board concluded that 
additional development was required with respect to the 
merits of the underlying service connection claim, as well as 
the hepatitis claim.  Accordingly, these claims were remanded 
for this development, to include additional notice and an 
examination to address the etiology of the claimed 
disabilities.  The record reflects that additional notice was 
sent to the veteran via a July 2005 letter, and that he 
underwent a VA medical examination in March 2006.  Thus, the 
Board finds that the remand directives have been 
substantially complied with, and, as such, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

As an additional matter, the Board observes that by a January 
2006 statement the veteran raised a claim of service 
connection for arthritis of both wrists, to include as 
secondary to Crohn's disease.  Since it does not appear that 
the claim has been adjudicated below, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that either the veteran's Crohn's disease 
or his hepatitis C is causally related to active service.


CONCLUSION OF LAW

Service connection is not warranted for Crohn's disease 
and/or hepatitis C.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his in-service stomach 
problems, to include nausea and abdominal cramping, were 
early manifestations of his subsequently diagnosed Crohn's 
disease.  He has submitted medical evidence which reflects 
that Crohn's disease presents with vague abdominal symptoms, 
and that it is difficult to diagnose at the initial 
manifestation.  With respect to his hepatitis C, he contends 
that it is the result of surgery for his Crohn's disease.  
The Board has inferred from the veteran's statements that he 
contends that his hepatitis C is related to a blood 
transfusion during his November 1980 surgery for Crohn's 
disease during which he underwent total abdominal colectomy 
and small bowel resection with iliosigmoidostomy.

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the veteran was provided with 
pre-adjudication notice by a letter dated in August 2002, 
which is clearly prior to the June 2003 rating decision that 
is the subject of this appeal.  As noted in the Introduction, 
he was provided with additional notice by the July 2005 
letter.

Take together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, he was also sent a letter in October 2006 which 
included information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in statements dated in April 2005 and 
December 2006, the veteran's accredited representative cited 
to relevant regulatory provisions of 38 C.F.R. Part 3 
regarding service connection claims to include secondary 
service connection under section 3.310.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As part of his October 2003 VA Form 9 (Appeal 
to the Board), he indicated that he did not want a hearing in 
conjunction with this appeal.  Further, he was accorded a VA 
medical examination in March 2006 regarding this case.  
Consequently, for these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this and in other cases, only independent medical evidence 
may be considered to support medical findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, paragraph (b) of 38 C.F.R. § 3.310 
was redesignated as paragraph (c), and a new paragraph (b) 
was added regarding aggravation of nonservice-connected 
disabilities.  The expressed purpose of this revision was to 
conform the regulation to the Court's holding in Allen, 
supra, under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  As the Board was already required to consider 
whether service connection was warranted on the basis of 
aggravation of the nonservice-connected disability pursuant 
to the holding in Allen, there is no prejudice to the veteran 
by proceeding with the adjudication of this case.  See 
Bernard, supra.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for Crohn's disease and hepatitis C.

Initially, the Board notes that the veteran was not diagnosed 
with either disability during service or for many years 
thereafter.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (the normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim).  However, the record 
does confirm that he was treated for stomach problems, 
including nausea and abdominal cramping, while on active 
duty.  For example, his service medical records reflect that 
he was seen in January 1973 with complaints of stomach pain 
after meals over the past month.  He reported that there was 
no real pain, but it was more like nausea.  He was 
subsequently seen twice in February 1973 with stomach 
complaints, and an upper gastrointestinal (GI) series in late 
February 1973 was negative.  Records dated in March 1973 
reflect that he complained of stomach pains and also pain in 
the groin area.  Further, he reported that medication did not 
relieve the cramps or burning sensation.  In July 1973, he 
was seen with complaints of stomach pain off and on over the 
past two weeks.  He saw a medical officer who noted the 
veteran reported crampy mid-abdominal pain about thirty 
minutes after eating.  Nevertheless, at his June 1974 
separation examination, all of the veteran's systems were 
evaluated as normal.

The veteran's post-service medical records further reflect 
that he continued to have stomach problems after his 
separation from active duty.  For example, at a November 1976 
VA medical examination, he reported that he first began 
having trouble with his stomach in service in 1973 and that 
this was manifested by nausea, loss of appetite, no weight 
loss, no hematemesis, and no melena.  He also reported that 
he was treated with medication and by diet.  Further, he 
reported that since discharge from service he had had 
intermittent discomfort in the stomach, but no change in 
symptomatology.  However, an upper GI series and esophogram 
were negative.  The clinical diagnosis was no evidence of 
gastric pathology at this time.

Also of record are private medical records and letters from 
private physicians.  In a January 1977 letter, A.F. S., M.D. 
(hereinafter, "Dr. S") related that he had seen the veteran 
in March 1976 for symptoms compatible with peptic ulcer 
disease.  Dr. S stated that no diagnostic studies were 
performed, and that the veteran was treated with diet and 
medication.  Subsequent records from September 1978 reflect 
that the veteran complained of diarrhea and abdominal cramps 
over the past three days.  In August 1979, he complained of 
indigestion and reported that eating caused indigestion.  In 
February 1980, he returned with complaints of cramps, 
diarrhea and abdominal pain.

In March 1980, after a 4 to 5 week history of abdominal pain 
with alternating diarrhea and constipation, the veteran had 
an upper GI series and a small bowel series, which revealed 
some irregularity of the distal small intestine compatible 
with Crohn's versus lymphoma.  Because of this he was 
hospitalized for a colonoscopy, which revealed a colonic 
stricture in the sigmoid colon.  Biopsies and brushings of 
this were negative for malignancy.  The veteran was felt to 
have Crohn's disease and was treated with steroids.  
Thereafter, in November 1980, he had a relapse of symptoms 
and underwent an abdominal colectomy and small bowel 
resection with iliosigmoidostomy.  A pathology report 
confirmed the diagnosis of Crohn's disease.

Subsequent records continue to show treatment for residuals 
of surgery and Crohn's disease.  These records further 
reflect that the veteran has been diagnosed with hepatitis C.

Also of record are statements from the veteran's parents, an 
aunt, a cousin, and a friend who recalled that the veteran 
had stomach and digestive problems when he returned from 
service.  

In a September 2003 statement, R. C. C., M.D. (hereinafter, 
"Dr. C") noted the veteran had stomach problems in 1971 and 
1973 and that he was finally diagnosed with having Crohn's 
disease in the early 1980s.  Dr C stated that, in his 
opinion, Crohn's disease was difficult to diagnose at the 
initial manifestation, especially if biopsies were not done 
at the right places.  Further, Dr. C stated Crohn's was a 
chronic disease presenting with vague abdominal symptoms 
before a proper histological diagnosis is done.

In June 2005, the Board noted that while Dr. C's statement 
provided medical evidence that Crohn's disease presents with 
vague abdominal symptoms, he did not provide a clear medical 
opinion linking the veteran's in-service symptoms to his 
Crohn's disease, first diagnosed in 1980.  Therefore, the 
Board remanded the case for a VA examination and medical 
opinion.

The veteran subsequently underwent a VA medical examination 
in March 2006, at which the examiner noted that the claims 
folder was available and reviewed.  Diagnoses following 
examination included Crohn's disease and hepatitis C.  
Moreover, the examiner commented that, after review of the 
pertinent documents and medical literature, it was determined 
that it was less likely as not that the veteran's Crohn's 
disease had its onset in service or was causally related to 
any incident of service because of the number of years 
between military service and diagnosis.  The examiner noted 
that medical literature reflected that the diagnosis was 
often delayed on a 3 year average because of the vague 
symptoms, and that, in this case, there was approximately 6 
years between the end of active duty to the time of 
diagnosis.  The examiner stated that the GI symptoms during 
active duty and post military until the late 1980's did not 
support a diagnosis of Crohn's disease.

In an April 2006 addendum, the examiner stated that the 
claims folder and service medical records were reviewed in 
full, that all service GI complaints were reviewed in full 
and compared to records of Crohn's disease being diagnosed in 
1979, and summarized relevant examples thereof.  The examiner 
noted that while these complaints might be consistent with 
Crohn's, the likelihood of these symptoms being etiologically 
linked to Crohn's being diagnosed in 1979 was about 10 to 15 
percent per discussion with Dr. N (identified as the co-
signing staff physician).  Therefore, it was opined that the 
symptoms noted in the service medical record of GI complaints 
were not as likely as not connected to the diagnosis of 
Crohn's in 1979.

The veteran has criticized the findings of the March 2006 VA 
medical examination report, specifically the fact that the 
examiner was a nurse practitioner and not a specialist in 
gastroenterology or even a medical doctor.  As such, he 
asserts that the examiner was not qualified to examine him.  
However, the Board observes that the examiner is a trained 
medical professional, while the veteran is not.  See Goss v. 
Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (all of which generally stand for the proposition 
that any health care professional is qualified to render a 
medical opinion).  Moreover, the initial VA examination 
report was co-signed by one staff physician, while the 
subsequent April 2006 addendum was co-signed by a different 
staff physician.  Thus, it is clear that consultation was 
sought from other medical professionals who concurred with 
the opinion that it was less likely than not that the 
veteran's current Crohn's disease was causally related to his 
in-service GI problems.  As this opinion was based upon both 
an examination of the veteran and review of his claims 
folder, the Board finds that it has a strong foundation that 
is consistent with the facts shown.

The Board reiterates that Dr. C's September 2003 statement 
does provide medical evidence that Crohn's disease presents 
with vague abdominal symptoms, and that the veteran was 
treated for GI complaints on various occasions while on 
active duty.  Nevertheless, the only competent medical 
opinion to specifically address whether the veteran's current 
Crohn's disease was, in fact, causally related to active 
service have concluded that it is less likely than not.  The 
Board acknowledges that the April 2006 addendum did say that 
there was a 10 to 15 percent possibility that there was such 
a relation.  However, that, in turn, corresponds to there 
being an 85 to 90 percent probability that the Crohn's 
disease is not related to these symptoms.  Thus, an award of 
service connection pursuant to this opinion would be based on 
nothing more than remote possibility, which is not permitted 
under the law.  See 38 C.F.R. 
§ 3.102 (by reasonable doubt is meant ... a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a plausible claim"); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).  In view of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for Crohn's disease.

Turning to the hepatitis C claim, the Board notes that the 
March 2006 VA examiner did opine that it was as likely as not 
that this disability was causally related to treatment with 
blood products during treatment for Crohn's, total abdominal 
colectomy, and small bowel resection with ileosigmoidostomy.  
However, for the reasons stated above, the Board has 
concluded that service connection is not warranted for 
Crohn's disease.  Therefore, secondary service connection 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  Simply put, the law does not permit the establishment 
of service connection for a medical disability that was 
caused and/or aggravated by a nonservice-connected 
disability.  

The Board further notes that there is no competent medical 
evidence which otherwise relates the etiology of the 
veteran's hepatitis C directly to his period of active duty.  
In fact, there is actually competent medical evidence against 
such a finding.  Specifically, the March 2006 VA examiner who 
opined that it was less likely as not that the hepatitis C 
was contracted during military service or causally related 
due to the absence of risk factors.

For these reasons, the Board concludes that the preponderance 
of the competent medical evidence is against the veteran's 
claims of service connection for both Crohn's disease and 
hepatitis C.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefit sought on appeal must be 
denied.


ORDER

Entitlement to service connection for Crohn's disease is 
denied.

Entitlement to service connection for hepatitis C, to include 
as secondary to treatment for Crohn's disease, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


